Order filed October 6, 2020




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-20-00360-CV
                                    ____________

                     JEFFERY STEVEN MARX, Appellant

                                        V.

           BURNET CENTRAL APPRAISAL DISTRICT, Appellee


                    On Appeal from the 33rd District Court
                           Burnet County, Texas
                        Trial Court Cause No. 30490

                                    ORDER

      Appellant’s brief was due September 24, 2020. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before November 5, 2020,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM
Panel Consists of Justices Spain, Hassan, and Poissant.